Bloodworth, J.
1. No error that would require the grant of a new trial was committed in any of the rulings on the admission of evidence, of which complaint is made in grounds 5, 6, and 7, or in rejecting evidence as complained of in ground 8, of the motion for a new trial.
2. That a ground of a motion for a new trial based on the admission of evidence presents nothing for adjudication if such evidence is not set forth either literally or in substance or attached as an exhibit to the motion has been repeatedly ruled by this court and the Supreme Court. Bennett v. Patten, 148 Ga. 66 (3 a) (95 S. E. 690), and cases cited; Smith v. Leverett, 22 Ga. App. 290 (2) (96 S. E. 8), and cases cited. As the evidence the admission of which is complained of in grounds 9 and 10 of the motion for a new trial is not set out literally or in substance, these grounds present nothing for consideration by this court.
3. No reversible error is found in the excerpts from the charge of the court of which complaint is made. The charge covered all the material issues of the case accurately and clearly. If a fuller charge on any phase of the ease was desired, a proper written request therefor should have been made to the court before the jury retired to consider of their verdict.
*148Decided June 14, 1921.
Action on insurance policy; from Meriwether superior court — Judge Terrell. July 1, 1920.
Application for certiorari ivas denied by the Supreme Court.
Brewster, Howell & Heyman, for plaintiff in error.
Hatchett & Hatchett, N. F. Culpepper, contra.
4. There was evidence to support the finding of the jury, which has the approval of the trial judge, and the motion for a new trial was properly overruled.

■Judgment affirmed.


Broyles, C. J., and Luke, J., concur.